Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Dickerson, J.), rendered July 8, 2003, convicting him of assault in the first degree and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
*536Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to establish his guilt of assault in the first degree and criminal possession of a weapon in the third degree is unpreserved for appellate review (see CPL 470.05 [2]; People v Gray, 86 NY2d 10 [1995]; People v Udzinski, 146 AD2d 245 [1989]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
Contrary to the defendant’s contention, he received the effective assistance of counsel (see People v Benevento, 91 NY2d 708 [1998]; People v Satterfield, 66 NY2d 796 [1985]; People v Baldi, 54 NY2d 137 [1981]; People v Wicker, 229 AD2d 602 [1996]; People v Sullivan, 153 AD2d 223 [1990]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contentions are without merit. Ritter, J.P., H. Miller, Luciano and Adams, JJ., concur.